DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dickey et al. (US 2015/0207215 A1).
Regarding claim 1, Dickey teaches a fluidic conductive trace based radio-frequency identification device comprising:
a flexible substrate layer (106) including a channel (104):
a trace formed of a conductive fluid that is disposed substantially within the channel [0061]; and
a sealing layer disposed on the flexible substrate layer and the trace to seal the conductive fluid in a liquid state within the channel (102) [0058].
Regarding claim 2, Dickey teaches wherein

the predetermined conductive fluid property includes a predetermined change over a predetermined time period based on an interaction of the conductive fluid with the sealing layer [0056].
Regarding claim 4, Dickey teaches wherein
the conductive fluid includes a predetermined conductivity based on a predetermined conductive fluid property [0056],
the sealing layer includes a predetermined sealing layer property that causes a predetermined change in the predetermined conductive fluid property [0056], and
the predetermined conductive fluid property includes the predetermined change over a predetermined time period based on an interaction of the conductive fluid with the sealing layer [0056].
Regarding claim 5, Dickey teaches wherein the predetermined sealing layer property includes a porosity of the sealing layer that causes evaporation of the conductive fluid (any sealing layer will have a porosity that causes evaporation).
Regarding claim 6, Dickey teaches wherein the predetermined sealing layer property causes a reduction of the predetermined conductivity of the conductive fluid over the predetermined time period based on the interaction of the conductive fluid with the sealing layer [0056].
Regarding claim 7, Dickey teaches the conductive fluid includes a predetermined conductivity based on a predetermined conductive fluid property (any conductive fluid will have predetermined conductivity),
the predetermined conductive fluid property includes a predetermined change over a predetermined time period based on an interaction of the conductive fluid with the sealing layer [0056], and

Regarding claim 8, Dickey teaches wherein
the conductive fluid includes a predetermined conductivity based on a predetermined conductive fluid property (any conductive fluid will have predetermined conductivity),
the predetermined conductive fluid property includes a predetermined change over a predetermined time period based on an interaction of the conductive fluid with the sealing layer [0056], and
the trace includes a configuration that causes generation of an indication of a predetermined attribute of a product associated with the device from a plurality of predetermined attributes of the product associated with the device based on a state of the conductive fluid during actuation of the device (state of conductive fluid will change antenna characteristics - [0056]).
Regarding claim 9, Dickey further teaches a second trace formed of a metallic material (506, Fig. 5).
Regarding claim 10, Dickey further teaches wherein the sealing layer is disposed on the substrate layer and the second trace (Fig. 5).
Regarding claims 11 and 12, these claims are analogous to the claims above and are therefore also taught by Dickey.
Regarding claim 13, Dickey teaches a method for forming a fluidic conductive trace based radio-frequency identification device, the method comprising:
imprinting a channel partially into a substrate layer by using a roller [0104]:
forming a trace by depositing a conductive fluid into the channel (908); and

Regarding claims 14 and 15, these claims are analogous to the claims above and are therefore also taught by Dickey.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickey in view of Brannan et al. (US 2010/0097284 A1).
Regarding claim 3, Dickey lacks the deionized water.
Brannan teaches the conductive fluid includes deionized water including a predetermined conductivity based on a predetermined deionized water property [0055], and
the predetermined deionized water property includes a predetermined change over a predetermined time period based on an interaction of the deionized water with the sealing layer [0055].
Therefore it would have been obvious to use deionized water as disclosed by Brannan because it provides a dielectric fluid that prevents near field dielectric properties from changing in undesired ways (paragraph 0055 of Brannan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876